620 F.2d 749
W. Dorrean GRAVES, aka W. Dorrean Graves Walker, Plaintiff-Appellant,v.Lorraine DUGANNE et al., Defendants-Appellees.
No. 75-1231.
United States Court of Appeals, Ninth Circuit.
June 6, 1980.

Appeal from the United States District Court for the District of Arizona; William P. Copple, Judge.


1
Jerry D. Anker, Lichtman, Abeles, Anker & Nagle, Washington, D. C., for plaintiff-appellant.


2
Lawrence Wright, Phoenix, Ariz., for defendants-appellees.


3
Before CHAMBERS and GOODWIN, Circuit Judges, and CONTI,* District Judge.


4
ORDER OF REMAND.


5
This case now on rehearing is remanded to the district court with the suggestion that that court vacate the judgment or judgments in the case on proof of performance of the settlement agreement of May 15, 1980.  The trial court is authorized to dismiss with prejudice.  The parties will bear their own costs.


6
The court acknowledges that the majority opinion, Graves v. Duganne, 581 F.2d 222 (9th Cir. 1978), was vitiated by the Supreme Court opinion in Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978).


7
Any party may move for reconsideration of the foregoing order within 14 days from the date of filing herein.



*
 The Honorable Samuel Conti, United States District Judge for the Northern District of California, sitting by designation